DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
 	The Office Action is in response to the application filed June 17, 2020. Amended claims 52-57 are being examined on the merits herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 52-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of US Patent 8,163,800. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to method of treating multiple sclerosis, comprising administering to a patient in need thereof an effective amount of a cyclopropanated polyunsaturated fatty acid (PUFA) ester wherein at least one carbon-carbon unsaturated bond in said PUFA is cyclopropanated. The patented claims are drawn to method for reducing neurodegeneration comprising administering to a subject in need thereof an effective amount of at least one compound chosen from a cis-polyunsaturated fatty acid ester in -linoleic acid, -linolenic acid, eicosatetraenoic acid, adrenic acid, and derivatives thereof (claim 14). One of ordinary skill in the art would have known at the time of filing of the invention that multiple sclerosis is a neurodegenerative disease. Moreover, there is high overlap in the scope of the PUFAs.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was filed.  


 	Claims 52-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of US Patent 8,163,800. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to method of treating multiple sclerosis, comprising administering to a patient in need thereof an effective amount of a cyclopropanated polyunsaturated fatty acid (PUFA) ester wherein at least one carbon-carbon unsaturated bond in said PUFA is cyclopropanated. The patented claims are drawn to method for reducing neurodegeneration comprising administering to a subject in need thereof an effective amount of at least one compound chosen from a cis-polyunsaturated fatty acid ester in which at least one of the double bonds is replaced by a cyclopropyl group (claim 1); wherein the polyunsaturated fatty acid from which the compound is derived is chosen from arachidonic acid, docosapentaenoic acid, docosahexaenoic acid, -linoleic acid, -linolenic acid, eicosatetraenoic acid, adrenic acid, and derivatives thereof (claim 14). One of ordinary skill in the art would have known at the time of filing of the invention that multiple sclerosis is a neurodegenerative disease. Moreover, there is high overlap in the scope of the PUFAs.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was filed.  

 	Claims 52-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent 10,323,011. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to method of treating multiple sclerosis, comprising administering to a patient in need thereof an effective amount of a cyclopropanated polyunsaturated fatty acid (PUFA) ester wherein at least one carbon-carbon unsaturated bond in said PUFA is cyclopropanated. The patented claims are drawn to method for reducing neurodegeneration comprising administering to a subject in need thereof an effective amount of at least one compound chosen from a cis-monounsaturated fatty acid ester in which the double bonds is replaced by a cyclopropyl group. One of ordinary skill in the art would have known at the time of filing of the invention that multiple sclerosis is a neurodegenerative disease. Moreover, there is high overlap in the scope of the PUFAs.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was filed.  


 	Furthermore, patented claims 5 and 7 are drawn to a method of treating a neurological disease selected from the group consisting of Alzheimer's disease, multiple sclerosis, and stroke comprising administering to a patient in need thereof methyl-3-(2-((2-((2-((2-((2-((2-ethylcyclopropyl)methyl)cyclopropyl)methyl)cyclopropyl)methyl)-cyclopropyl)methyl)cyclopropyl)methyl)cyclopropyl)propanoate or a pharmaceutically acceptable salt thereof. The compounds envisioned for the treatment of multiple sclerosis in the patented claims fall within the claims of the instant invention, therefore two inventions overlap highly in scope.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was filed.  
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 	Claims 52-57 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a PUFA of formula CH3(CH2)4(CH=CHCH2)x(CH2)yCOOR; wherein X is between 2 and 6; Y is between 2 and 6; R is alkyl, does not reasonably provide enablement of all compounds embraced by claim 1 and dependent claims thereon. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;

(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass a multitude of compounds as encompassed by “a cyclopropanated PUFA ester”.  Owing to the broad scope of said term, a wide array of compounds are covered. Thus, the claims are extremely broad.

The nature of the invention
The nature of the invention is drawn to compounds possessing a cyclopropanated polyunsaturated fatty acid ester based on which a great deal of variation may transpire for the treatment of multiple sclerosis.

The level of predictability in the art
Predicting the formation of the claimed compounds is complex and difficult. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   

The amount of direction provided by the inventor and the existence of working examples
In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the Applicant's claim to possession of all possible compounds embraced by the broad claim language. 

The level of one of ordinary skill
	The level of skill is that of one with a doctoral understanding. Applicant’s disclosure is not convincing as to the use of pharmaceutical compositions comprising the recited compounds feasible without undue, unpredictable experimentation for the treatment of multiple sclerosis.

The quantity of experimentation.
	A great deal of experimentation is required. The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of employing the entire scope of the claims for the treatment of multiple sclerosis.
 	Genentech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent 
 
Conclusion
Claims 52-57 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627